Proceeding pursuant to article 78 of the Civil Practice Act by neighboring owners of dwellings in a residential district to review a determination of respondents, constituting the Board of Zoning Appeals of the Town of Hempstead, which granted an extension of a business use as a special exception on condition that a 30-foot buffer strip with fence and planting area be maintained. The appeal is from an order dismissing the petition on the merits. Order unanimously affirmed, with $50 costs and disbursements. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.